Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Paul Ottersted, Reg. No. 37,411, on 08/04/2021, following an interview with Paul on 07/30/2021.

The following claims have been amended:

Claim 1.	(Currently Amended) A method comprising:
	causing, with a virtual/augmented reality environment management server, first and second computer display devices associated with first and second remote client computing devices to each display first and second avatars in at least one of a virtual reality environment and an augmented reality environment, said first and second avatars representing first and second human users of said first and second remote client computing devices; 
, to be used as a predetermined gesture sequence, wherein a sequence of gestures defined by said first human user and said second human user is used as the predetermined gesture sequence;
	obtaining, at said virtual/augmented reality environment management server, data indicating that said predetermined gesture sequence has occurred between said first and second avatars; 
	in reliance on said data indicating that said predetermined gesture sequence has occurred between said first and second avatars, said virtual/augmented reality environment management server causing an authentication/transaction management server to take at least one action outside said at least one of said virtual reality environment and said augmented reality environment; and 
	causing a confirmation, with said virtual/augmented reality environment management server, at said first and second remote client computing devices, that said action taken in reliance on said data indicating that said predetermined gesture sequence has occurred;
	 wherein the sequence of gestures defined by said first human user and said second human user to be used as the predetermined gesture sequence comprises said first and second avatars engaging in different gestures and wherein, in said step of obtaining, at said virtual/augmented reality environment management server, said data indicating that said predetermined gesture sequence has occurred, said predetermined gesture sequence comprises said first and second avatars engaging in the different gestures.


Claim 10.	(Canceled).  


Claim 18.	(Currently Amended) A virtual/augmented reality environment management server configured to interface with an authentication/transaction management server and a plurality of remote client computing devices, said virtual/augmented reality environment management server comprising:
	a memory; 
	an interface to the authentication/transaction management server and the plurality of remote client computing devices; and
	at least one processor, coupled to said memory and said interface, and operative to:
		cause first and second computer display devices associated with first and second ones of the remote client computing devices to each display first and second avatars in at least one of a virtual reality environment and an augmented reality environment, said first and second avatars representing first and second human users of the first and second remote client computing devices; 
	creating and storing a pre-agreed gesture sequence in a database for at least one of said virtual reality environment and said augmented reality environment during a , to be used as a predetermined gesture sequence,  wherein a sequence of gestures defined by said first human user and said second human user is used as the predetermined gesture sequence;
obtaining data indicating that said predetermined gesture sequence has occurred between said first and second avatars; 
in reliance on said data indicating that said predetermined gesture sequence has occurred between said first and second avatars, cause the authentication/transaction management server to take at least one action outside said at least one of said virtual reality environment and said augmented reality environment; and 
		cause a confirmation at the first and second ones of the remote client computing devices, of said action taken in reliance on said data indicating that said predetermined gesture sequence has occurred;
	 wherein the sequence of gestures defined by said first human user and said second human user to be used as the predetermined gesture sequence comprises said first and second avatars engaging in different gestures and wherein, in said step of obtaining said data indicating that said predetermined gesture sequence has occurred, said predetermined gesture sequence comprises said first and second avatars engaging in the different gestures.  


Claim 19.	(Currently Amended) A method comprising:
	obtaining, from a remote virtual/augmented reality environment management server, at a client computing device having an associated computer display device, 
creating and storing a pre-agreed gesture sequence in a database for at least one of said virtual reality environment and said augmented reality environment during a pre-registration step, to be used as a predetermined gesture sequence,  wherein a sequence of gestures defined by said first human user and said second human user is used as the predetermined gesture sequence;
providing, to said remote virtual/augmented reality environment management server, from said client computing device, at least a portion of data indicating that said predetermined gesture sequence has occurred between said first and second avatars, to cause said remote virtual/augmented reality environment management server, in reliance on said at least portion of data indicating that said predetermined gesture sequence has occurred between said first and second avatars, to in turn cause an authentication/transaction management server to take at least one action outside said at least one of said virtual reality environment and said augmented reality environment; 
	obtaining, from said remote virtual/augmented reality environment management server, at said client computing device, a confirmation of said action taken in reliance on said data indicating that said predetermined gesture sequence has occurred; and
;
	  wherein the sequence of gestures defined by said first human user and said second human user to be used as the predetermined gesture sequence comprises said first and second avatars engaging in different gestures and wherein, in said step of providing, to said virtual/augmented reality environment management server, said at least portion of data indicating that said predetermined gesture sequence has occurred, said predetermined gesture sequence comprises said first and second avatars engaging in the different gestures.


Claim 20.	(Currently Amended) A client computing device comprising:
	a memory; and
	at least one processor, coupled to said memory, and operative to:
		obtain, from a remote virtual/augmented reality environment management server, instructions causing a computer display device associated with said client computing device to display first and second avatars in at least one of a virtual reality environment and an augmented reality environment, said first and second avatars respectively representing a human user of said client computing device and a remote human user in said at least one of a virtual reality environment and an augmented reality environment; 
, to be used as a predetermined gesture sequence,   wherein a sequence of gestures defined by said first human user and said second human user is used as the predetermined gesture sequence;
		provide, to said remote virtual/augmented reality environment management server, from said client computing device, at least a portion of data indicating that said predetermined gesture sequence has occurred between said first and second avatars, to cause said remote virtual/augmented reality environment management server, in reliance on said at least portion of data indicating that said predetermined gesture sequence has occurred between said first and second avatars, to in turn cause an authentication/transaction management server to take at least one action outside said at least one of said virtual reality environment and said augmented reality environment; 
		obtain, from said remote virtual/augmented reality environment management server, at said client computing device, a confirmation of said action taken in reliance on said data indicating that said predetermined gesture sequence has occurred; and
		provide to said human user of said client computing device, based on said confirmation, at least one of a visual indication, an audio indication, and a haptic indication;
	  wherein the sequence of gestures defined by said first human user and said second human user to be used as the predetermined gesture sequence comprises said first and second avatars engaging in different gestures and wherein, in said step of providing, to said virtual/augmented reality environment management server, said at least portion of data indicating that said predetermined gesture sequence has occurred, said predetermined gesture sequence comprises said first and second avatars engaging in the different gestures.

The following is an examiner’s statement of reasons for allowance:

In addition to applicant remarks filed 02/16/2021, the prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 18, 19, and 20 when taken in the context of the claims as a whole.  Specifically, the combination wherein creating and storing a pre-agreed gesture sequence in a database for at least one of said virtual reality environment and said augmented reality environment during a pre-registration step, to be used as a predetermined gesture sequence, wherein a sequence of gestures defined by said first human user and said second human user is used as the predetermined gesture sequence; providing, to said remote virtual/augmented reality environment management server, from said client computing device, at least a portion of data indicating that said predetermined gesture sequence has occurred between said first and second avatars, to cause said remote virtual/augmented reality environment management server, in reliance on said at least portion of data indicating that said predetermined gesture sequence has occurred between said first and second avatars, to in turn cause an authentication/transaction management server to take at least one action outside said at 

At best the prior arts of record, specifically, the prior arts of record, specifically, Fajt et al. (US 2019/0379765 A1) teaches: shared virtual environment in which two or more users interact with each other through avatars ([0037]); the system include definition of each gesture that is programmed into simulation to identify collaborative gestures; these definitions take the form of a state or series of states of users’ avatars ([0028]); after recognizing the collaborative gesture, an endpoint system can transmit corresponding notification to other devices on the network; the collaborative gesture move the state of simulation in the VR environment/ cause a function to be performed; collaborative gesture used to advance state of game, start a game, etc. ([0034]); virtual environment provider communicate with third party data sources such as billing sources ([0045]); the third party data engine connect with billing service in order to charge users for access to features within virtual environment ([0056]); Geisner et al. (US 

In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have 

Thus, claims 1-7, 9 and 11-20 are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30am - 2:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/R.K./Examiner, Art Unit 2143                                                                                                                                                                                                        



/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143